Detailed Action
Summary
1. This office action is in response to the application filed on July 03, 2020. 
2. Claims 1-20 are pending and has been examined. 

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
4. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Drawings
5. The drawings submitted on 07/03/2020 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted on 07/03/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objection 
7. Claims 4,8,14 and 18 are objected to because of the following informalities: 
Claims 4 and 14 recite  “a first resistor” in line should be “the first resistor”.
Claims 4 and 14 recite “the first node” in line 8 respectively. There is insufficient anticipated base for this claim limitation.

In re to claims 9-10, claims 9-10 depend from claim 8, thus are also objected for the same reasons provided above. 
In re to claims 19-20, claims 19-20 depend from claim 18, thus are also objected for the same reasons provided above. 
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dong “20160141956”. 
In re to claim 1, Dong discloses  dynamic voltage compensation circuit (Figs. 3 and 5-6 shows Voltage regulator with hybrid adaptive voltage position and control method) suitable for voltage compensation between an electronic device (Voltage regulator)  and a multimedia device (AVP is configured reduce the load consumption, load is equivalent to  multimedia device, see parag.0002, line 2), comprising: a current detection unit 
a calculation module (a combination of a current DAC 502, error amplifier AMP1 and a control circuit 504 are configured to calculate to sense output current Isense) configured to receive the output current (output current Isense) and an ideal reference voltage (error amplifier AMP1 is coupled to Vref) , execute a voltage compensation algorithm (error amplifier AMP1 is configured to output COMP) to calculate a predetermined output voltage (Vout) based on the output current (output current Isense), the ideal reference voltage (Vref) , and a compensation coefficient (wherein K.sub.sense is the coefficient of the current sensing circuit 506, see parag.0027, line 3), and generate a control signal (CTRL) according to the predetermined output voltage (VOUT); and a voltage output unit  (switching circuit ) configured to receive the control signal (switching circuit is configured to receive a CTRL) , and to be controlled by the control signal (CTRL) to generate the predetermined output voltage (VOUT, see abstract) and output the predetermined output voltage to the bus power terminal (VOUT from the bus).  
In re to claim 2, Dong discloses (Figs. 3 and 5-7)  , wherein the ideal reference voltage (Vref) is generated after the electronic device (Voltage regulator) and the multimedia device (load) perform a communication process (the process of adjust the output voltage of the voltage regulator communicating via a voltage sensing and current sensing circuit so that fed back to system to regulate the output voltage is equivalent to communication process)  
In re to claim 3, Dong discloses (Figs. 3 and 5-7), wherein the voltage output unit (switching circuit 503)  is connected to the bus power terminal through a short-circuit resistor (Fig. 6 shows switching circuit 503 is connected to  bus power through a current sensing circuit 506A comprises a resistor R2 ) .  
In re to claim 11, Dong discloses   method suitable for voltage compensation (Figs. 3 and 5-6 shows Voltage regulator with hybrid adaptive voltage position and control method)  between an electronic device (Voltage regulator)  and a multimedia device (AVP is configured reduce the load consumption, load is equivalent to  multimedia device, see parag.0002, line 2), the method comprising: configuring a current detection unit (current sensing 506A) to obtain, from a bus power terminal (current sensing 506A  is configured  on BUS), an output current output (Fig. 3 shows error amplifier AMP1 is configured with output current Isense) from the electronic device to the multimedia device (load);; 108P001043US17configuring a calculation module (a combination of a current DAC 502, error amplifier AMP1 and a control circuit 504 are configured to calculate to sense output current Isense) to receive the output current (Isens) and an ideal reference voltage error amplifier AMP1 is coupled to Vref), execute a voltage compensation algorithm to calculate a predetermined output voltage (error amplifier AMP1 is configured to output COMP) based on the output current (Isense), the ideal reference voltage (Vref), and a compensation coefficient (wherein K.sub.sense is the coefficient of the current sensing circuit 506, see parag.0027, line 3), and generate a control signal (CTRL) according to the predetermined output voltage (Vout); and configuring a voltage output unit (switching circuit ) to receive the control signal (CTRL) , and to be controlled by the control signal (CTRL) to generate the predetermined output voltage (Vout, see 
In re to claim 12, Dong discloses (Figs. 3 and 5-7)  , wherein the ideal reference voltage (Vref) is generated after the electronic device (Voltage regulator) and the multimedia device (load) perform a communication process (the process of adjust the output voltage of the voltage regulator communicating via a voltage sensing and current sensing circuit so that fed back to system is equivalent to communication process)  
 In re to claim 13, Dong discloses (Figs. 3 and 5-7)  wherein the voltage output unit (switching circuit 503)  is connected to the bus power terminal through a short-circuit resistor (Fig. 6 shows switching circuit 503 is connected to  bus power through a current sensing circuit 506A comprises a resistor R2 ) .  
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Dong “20160141956” in view of TOKAI “WO2016021383”
In re to claim 5, Dong discloses (Figs. 3 and 5-7)  , wherein the current detection unit  (current sensing 506A)  includes a Hall element configured to detect a magnetic flux density from the bus power terminal (current sensing 506A is configured to sense the 
Dong teaches a current detection unit  but fails to teach having includes a Hall element configured to detect a magnetic flux density from the bus power terminal.
However, Tokai teaches a  current sense (Fig.1)  having includes a Hall element configured to detect a magnetic flux density from the bus power terminal (current value of the current flowing through the bus bar of the current sensor and the magnetic flux density at the gap of the core according to the embodiment. FIG. 2B is a graph showing the relationship between the amplification factor for linearizing the detection signal and the magnetic flux density of the gap, and FIG. 2C is a graph showing the conversion signal output from the Hall IC (Integrated Circuit), see page 3, parag.3 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the voltage regulator sensing resistor of Dong to include a Hall element configured to detect a magnetic flux density from the bus power terminal as taught by Tokai in order to provide a current sensor capable of suppressing cost and downsizing, see page, 2 parag. 4 
In re to claim 5, Dong discloses (Figs. 3 and 5-7)  , wherein the current detection unit  (current sensing 506A)  includes a Hall element configured to detect a magnetic flux density from the bus power terminal (current sensing 506A is configured to sense the BUS ) , and configured to correspondingly generate the output current (Isens) according to the magnetic flux density.  
Dong teaches a current detection unit  but fails to teach having includes a Hall element configured to detect a magnetic flux density from the bus power terminal.

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the voltage regulator se sensing resistor of Dong to include a Hall element configured to detect a magnetic flux density from the bus power terminal as taught by Tokai in order to provide a current sensor capable of suppressing cost and downsizing, see page, 2 parag. 4 
 
Allowable Subject Matter
9. Claims 4,6-10,14 and 16-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the current detection unit includes an amplifier having a first input connected to a first resistor between the bus power terminal and the short- 108P001043US15circuit resistor through a first resistor, a second input terminal connected to a second node between the short-circuit resistance and the voltage output unit through a second resistor, and an output terminal connected to a ground terminal through a third resistor and a fourth resistor, wherein the amplifier is configured to amplify a voltage difference between a voltage of the first node and a voltage of the second node, generate the output current at a third node between the third resistor and the fourth resistor, and input the output current to the calculation module.   ”.
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the calculation module includes: an analog-to-digital converter (ADC) configured to convert the output current into a digital output current signal”.
In re to claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the current detection unit includes an amplifier having a first input connected to a first resistor between the bus power terminal and the short- circuit resistor through a first resistor, a second input terminal connected to a second node between the short-circuit resistance and the voltage output unit through a second resistor, and an output terminal connected to a ground terminal through a third resistor and a fourth resistor, and the dynamic voltage compensation method further comprises: configuring the amplifier to amplify a voltage difference between a voltage of the first node and a voltage of the second node, generate the 108P001043US18output current at a third node between the third resistor and the fourth resistor, and input the output current to the calculation module ”.
In re to claim 16, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “an analog-to-digital converter (ADC) to convert the output current into a digital output current signal”.
In re to claims 7-10, claims 7-10 depend from claim 6, thus are also objected for the same reasons provided above. 
In re to claims 17-20, claims 17-20 depend from claim 16, thus are also objected for the same reasons provided above. 
Examiner Notes
10. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-
/SISAY G TIKU/Primary Examiner, Art Unit 2839